Exhibit 10.1
[image0.jpg]




 


TOMS Shoes
 
5404 Jandy Place
 
Los Angeles, CA90066


Date April 16th, 2016




 
Dear Sir/ Madam,
 
Letter of Engagement
 
This letter sets out the basis of our relationship with you in connection with
the service you have requested; namely the use of the online brand protection
system Watchdog Protect, which will begin on April 13th, 2016 as outlined by
invoicing.
 
This letter should be viewed and signed with reference to our Terms and
Conditions.
 
By signing this document you accept the terms and conditions of service.
 
Watchdog/ Watchdog Protect will monitor the following agreed data sources as
previously chosen in evaluation form. If there are additions please check off
here.
 
 Ali Baba
 Craigslist
 Aliexpress
 DHGate
 Allegro
 DoneDeal
  Amazon
  eBay
 eBid
  Facebook
  Fruugo
  GongChang.com
 Gumtree
 Indiamart
  lnstagram
  iOffer
 ShopMadeinChina
 Mercado Libre
  1688
 
 Taobao
 Twitter
  Tmall
 Web

 
This will not include image infringement.


Watchdog will take the appropriate action and reporting detailed in the proposal
dated March 6th, 2016

--------------------------------------------------------------------------------



 


[image1.jpg]
[image2.jpg]


Please note that any further searches or services may be added to your contract
at any stage; however may be subject  to a review of agreed fees.
 
Our Fees and Expenses
 
There are no hidden costs for the Watchdog service. We do not charge set up,
training, administration or support fees. We charge a monthly fee for the
service, which may be reviewed from time to time, dependent on the level of
customer usage.
 
This will allow Toms to make immediate use of Watchdog/ Watchdog Protect 
including  the  automatic  removal process.
 
We are pleased to offer Toms a subscription fee of $2,350 USD per month. On as
needed basis with client's pre-approval, analyst time may be added at a rate of
$120 USD a hour. This "analyst" booked hours will not exceed 4-5 hours per month
(unless approved by client) and will be billed by separate invoice the following
month.
 
Notice Period
 
Notices given under this Contract must be in writing 3 (three) months prior to
the termination date and may be delivered by hand  or by courier, or sent by
first class post, facsimile or electronic mail to:
 
•
 
IP Risk Control/Appiphany at the address of the offices shown on the Engagement
Letter, or on the Customer's last invoice, or to the Account/ Relationship
Manager by email

 
People Responsible for Your Account
 
I am the Director responsible for the overall supervision of the service
provided to you  but  an Account Manager has been assigned to you and other
members of staff will assist where  necessary.
 
We will do all we can to ensure the continuity of the individuals working with
you. However, as you will appreciate this is not always possible and changes
cannot be avoided.
 
In such circumstances, we will endeavour to tell you promptly who will be
handling your contract and why the change was necessary.

--------------------------------------------------------------------------------

[image0.jpg]
 


 
Relationship Management - Quality Assurance Process
 
If you have any serious problems concerning your relationship with the company
and /or our conduct or a particular matter on your behalf, you should always
feel free to contact Philip Viggiani, or your account manager  who will  ensure
that any potential  problems  are resolved.

Your account manager is Alex Jones, who can be contacted on:
+44 (0) 207 553 7960
In the first instance, please contact Philip Viggiani for all commercial and
technical support queries relating  to your  subscription.
 
Agreement
 
In acceptance of the terms, please sign and date a copy of this letter and
return it to us immediately.    We are committed to providing a quality service
and a properly managed relationship. We look forward  to working with you.
 
Yours sincerely,
 
/s/ Rob Sargent
/s/ TOMS shoes
Rob Sargent, CEO
TOMS shoes
Appiphany Technologies LLC
5404 Jandy Place
10 West Broadway, Unit 700
Date: 04/27/2016
Salt Lake City, UT 84101
 
Date: 04/27/2016
 


 

--------------------------------------------------------------------------------